DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 June 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being Kaufman by (US D636,050).
Regarding claim 1, Kaufman disclose a self-orienting, rapid-response personal self-defense device configured to receive a repellant spray container (See Fig. 4), the self-defense device comprising: 
an elongate body having a body wall, a top surface portion, a front region, and a pair of lateral regions, an outer surface portion of the body wall extending about the front and lateral regions, an opposite inner surface portion of the body wall defining an elongate storage cavity within the body configured to retain an elongate repellant container (clearly seen in Fig. 11); a spray opening defined through the body wall from the storage cavity to the top surface portion; a stream channel formed at the top surface portion extending from the spray opening to a front end of the stream channel, the stream channel oriented in a forward direction aimed at a potential target when in a use condition gripped by a user; an orientation guide formed in an upper region of the body having a tip portion pointing in the forward direction aimed at the potential target in the use condition gripped by the user and defining an index finger orientation surface, the orientation surface facing downward in the use condition when gripped by the user (The orientation surface is curved and faces multiple directions to include down, furthermore, facing down is also relative to how a user holds the spray device; see annotated fig. below), the orientation surface configured for readily identifying to the user an intended grip location and device orientation based on contact between the user's index finger with the orientation surface; and a contoured grip formed between a rear region of the device and the outer surface portion having a grip diameter sized for the user; wherein the orientation surface and the contoured grip are configured for rapid self- orientation of the personal self-defense device when grabbed by the user (see annotated Fig. below).

    PNG
    media_image1.png
    1008
    947
    media_image1.png
    Greyscale

Regarding claim 6, Kaufman further discloses the pair of lateral regions proximate the single finger opening are each contoured toward each other in a forward direction from the rear region to the front region (Fig. 4 and Fig. 11).
Regarding claim 11, Kaufman discloses the stream channel further comprising: a base surface oriented in the forward direction aimed at the potential target when in the use condition clearly seen in Annotated Fig. above).
Regarding claim 15, Kaufman further disclose, wherein: the top surface portion of the elongate body further comprises a hood extending across a rear portion of the stream channel, the hood configured to prevent inadvertent finger obstruction of a spray from the spray opening (clearly seen in Fig. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Mangold (US 9,586,750).
Regarding claim 2-5, Kaufman does not expressly disclose wherein the orientation guide, a single finger opening extending laterally through the orientation guide without defining additional finger openings; the finger opening is configured to receive the user's index finger; and an upper inner surface of the finger opening forms the orientation surface; wherein the single finger opening forms a closed loop; at least one finger contour is formed in the outer surface portion below the orientation guide; and the closed loop and the at least one finger contour are configured to enhance rapid self- orienting and firm gripping of the personal self-defense device by the user wherein: the single finger opening defines an inside diameter; the inside diameter is oversized for an index finger of the user; and the oversized inside diameter is configured to enhance rapid self-orienting and firm gripping of the personal self-defense device by the user.
	Mangold teaches that it is known in the art to provide a single finer opening personal defense devices wherein a single finger opening (created by finger guard 24) extending laterally through the orientation guide without defining additional finger openings; the finger opening is configured to receive the user's index finger; and an upper inner surface of the finger opening forms the orientation surface; wherein the single finger opening forms a closed loop; at least one finger contour is formed in the outer surface portion below the orientation guide; and the closed loop and the at least one finger contour are configured to enhance rapid self- orienting and firm gripping of the personal self-defense device by the user wherein: the single finger opening defines an inside diameter; the inside diameter is oversized for an index finger of the user; and the oversized inside diameter is configured to enhance rapid self-orienting and firm gripping of the personal self-defense device by the user (clearly seen in Fig. 7). and wherein: the inside diameter is measured in a substantially horizontal direction in a use configuration when gripped by a user; and the inside diameter is about 1.5 times the user's index finger diameter (clearly seen in Fig. 7). Applicant should note that the term about is not very limiting, furthermore, a user’s figure can vary so it can be reasonably and broadly construed that the inside diameter of Mangold is about 1.5 times a user’s finger diameter.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kaufman such that there was a finger guard in view of Mangold, to obtain the desired result of creating protection for a users finger and make carrying the device easier. 

Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Pennington (US D805,157).
Regarding claims 7 and 9, Kaufman does not discloses an attacker contact attached to the tip portion, the attacker contact having an outer surface configured to provide a defensive contact with an attacker and collect a DNA sample from the attacker during the defensive contact.
Pennington teaches an analogous personal defense device with an attacker contact (Clealry seen in Fig. 1) that is capable of collecting a DNA sample from the attacker during the defensive contact. wherein an outer surface of the contact feature has a texture configured to scrape the DNA sample from the attacker during the defensive contact (clearly seen in Fig. 1) wherein the texture includes one of: a knurled surface, a milled surface, a grooved surface, a furrowed surface, a roughened surface, a raised projections surface, and an irregular projections surface (applicant should note that the surface is a raised projections surface). Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kaufman such that the personal defense device had a attacker contact, in view of Pennington, to obtain the desired result of providing a device with additional self-defense features.  
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Dapper (US 2011/0210146)
Regarding claims 17 and 18, Kaufman does not expressly disclose a personal self-defense device comprising a wrist strap attached to the elongate body.
Dapper teaches that it is known in the art to provide a wrist strap for a personal defense device (Fig. 1). Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The structure of Kaufman and Dapper are capable of having a logo.
	It would have been for one having ordinary skill in the art at the time the invention was filed to have modified Kaufman such that the personal defense device had a wrist strap, in view of Dapper, to obtain the desired result of securing the defense device to a user.  
Allowable Subject Matter
Claims 8, 12, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641